Case: 21-30505      Document: 00516435149         Page: 1    Date Filed: 08/17/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 17, 2022
                                   No. 21-30505                          Lyle W. Cayce
                                                                              Clerk

   State of Louisiana; State of Alabama; State of Alaska;
   State of Arkansas; State of Georgia; State of
   Mississippi; State of Missouri; State of Montana; State
   of Nebraska; State of Oklahoma; State of Texas; State
   of Utah; State of West Virginia,

                                                            Plaintiffs—Appellees,

                                       versus

   Joseph R. Biden, Jr., in his official capacity as President of the United
   States; Deb Haaland, in her official capacity as Secretary of the Interior;
   Michael Nedd, in his official capacity as Deputy Director of the Bureau of
   Land Management; Chad Padgett, in his official capacity as Director of
   the Bureau of Land Management Alaska Office; Raymond Suazo, in his
   official capacity as Director for the Bureau of Land Management Arizona Office;
   Karen Mouritsen, in her official capacity as Director for the Bureau of
   Land Management California Office; Jamie Connell, in his official
   capacity as Director for the Bureau of Land Management Colorado Office;
   Mitchell Leverette, in his official capacity as Director for the Bureau of
   Land Management Eastern States Office; John Ruhs, in his official capacity
   as Director for the Bureau of Land Management Idaho Office; John
   Mehlhoff, in his official capacity as Director for the Bureau of Land
   Management Montana-Dakotas Office; Jon Raby, in his official capacity as
   Director for the Bureau of Land Management Nevada Office; Steve Wells,
   in his official capacity as Director for the Bureau of Land Management New
   Mexico Office; Barry Bushue, in his official capacity as Director for the
   Bureau of Land Management Oregon-Washington Office; Greg Sheehan,
   in his official capacity as Director for the Bureau of Land Management Utah
   Office; Kim Liebhauser, in her official capacity as Director for the Bureau
Case: 21-30505       Document: 00516435149            Page: 2     Date Filed: 08/17/2022

                                       No. 21-30505


   of Land Management Wyoming Office; Amanda Lefton, in her official
   capacity as Director of the Bureau of Ocean Energy Management; Michael
   Celata, in his official capacity as Regional Director of the Bureau of Ocean
   Energy Management Gulf of Mexico Office; Lars Herbst, in his official
   capacity as Regional Director of the Bureau of Safety and Environmental
   Enforcement Gulf of Mexico OCS Office; Mark Fesmire, in his official
   capacity as Regional Director of the Bureau of Safety and Environmental
   Enforcement Alaska and Pacific Office,

                                                            Defendants—Appellants.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 2:21-CV-778


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
          The district court issued a nationwide preliminary injunction
   enjoining President Biden and various Department of Interior officials (the
   “Government”) from pausing oil and gas lease sales. Because the district
   court’s order and accompanying memorandum lack specificity, we vacate
   and remand.
                                            I.
          On January 20, 2021, Acting Secretary of the Interior Scott de la Vega
   suspended delegated authority “[t]o issue any onshore or offshore fossil fuel
   authorization . . . .” On January 27, 2021, President Biden issued Executive
   Order 14,008. 1 This case centers on Section 208 of the Executive Order,
   which includes the following:



          1
              Tackling the Climate Crisis at Home and Abroad, 86 Fed. Reg. 7619, 7624–25
   (Jan. 27, 2021).




                                            2
Case: 21-30505         Document: 00516435149             Page: 3    Date Filed: 08/17/2022




                                          No. 21-30505


          To the extent consistent with applicable law, the Secretary of
          the Interior shall pause new oil and natural gas leases on public
          lands or in offshore waters pending completion of a
          comprehensive review and reconsideration of Federal oil and
          gas permitting and leasing practices in light of the Secretary of
          the Interior’s broad stewardship responsibilities over the
          public lands and in offshore waters, including potential climate
          and other impacts associated with oil and gas activities on
          public lands or in offshore waters. 2
          On the same day, the Bureau of Land Management published a fact
   sheet about the Executive Order, explaining that the pause of new oil and
   natural gas leasing did not impact existing operations and instead provided a
   chance to review the federal oil and gas program to ensure it served the public
   interest so as to “restore balance on America’s public lands and waters to
   benefit current and future generations.” 3 At the time the district court
   entered the injunction, no onshore oil and gas lease sale had been held since
   the Executive Order.
           As to offshore lease sales, the parties specifically litigate regarding
   Lease Sale 257 in the Gulf of Mexico 4 and Lease Sale 258 in Cook Inlet,
   Alaska. 5 Lease Sale 257 was held following the district court’s order. As to
   Lease Sale 258, on February 23, 2021, the Bureau of Ocean Energy
   Management cancelled the public comment period and virtual hearings per



          2
              Id. (emphasis added).
          3
            Fact Sheet: President Biden to Take Action to Uphold Commitment to Restore
   Balance on Public Lands and Waters, Invest in Clean Energy Future, Bureau of Land
   Management (Jan. 27, 2021), https://www.blm.gov/press-release/fact-sheet-president-
   biden-take-action-uphold-commitment-restore-balance-public-lands (last visited August 3,
   2022).
          4
              86 Fed. Reg. 10132 (Feb. 18, 2021).
          5
              85 Fed. Reg. 55859 (Sept. 10, 2020).




                                                3
Case: 21-30505          Document: 00516435149             Page: 4      Date Filed: 08/17/2022




                                           No. 21-30505


   the Executive Order, ostensibly to avoid administrative costs while the sale
   was under review. 6
           On March 24, 2021, thirteen states 7 (the “States”) filed a complaint
   seeking injunctive relief and alleging that the Department of Interior violated
   the Administrative Procedure Act by actions that were contrary to law,
   arbitrary and capricious, and for failing to go through notice and comment
   when implementing lease sale postponements or cancellations. 8 On March
   31, 2021, the States moved for a preliminary injunction, which the district
   court granted on June 15, 2021. The Government timely appealed.
                                                   II.
           As a threshold issue, we address whether the Government waived its
   argument that the injunction failed to meet Federal Rule of Civil Procedure
   Rule 65(d). 9 The Government’s opening brief argued that the injunction
   must be reversed because the injunction is tantamount to enjoining an


           6
               86 Fed. Reg. 10994 (Feb. 23, 2021).
           7
             The states are Alabama, Alaska, Arkansas, Georgia, Louisiana, Mississippi,
   Missouri, Montana, Nebraska, Oklahoma, Texas, Utah, and West Virginia.
           8
              The States characterize the lease actions as “cancellations,” while the
   Government characterize them as “postponements.” The complaint included four
   additional counts that did not seek injunctive relief: two counts under the APA for unlawful
   withholding or unreasonable delay of lease sales, a Citizen Suit under the Outer Continental
   Shelf Lands Act (“OCSLA”), and an ultra vires claim which alleged that President Biden
   exceeded his authority under the Mineral Leasing Act and OCSLA.
           9
               The Rule requires:
           Every order granting an injunction and every restraining order must:
           (A) state the reasons why it issued;
           (B) state its terms specifically; and
         (C) describe in reasonable detail--and not by referring to the complaint or other
   document--the act or acts restrained or required.




                                                   4
Case: 21-30505           Document: 00516435149              Page: 5       Date Filed: 08/17/2022




                                            No. 21-30505


   Executive Order, which is not subject to judicial review. The States
   countered that the district court did not enjoin the Executive Order, instead
   enjoining “the unwritten but conspicuous nationwide lease-sale ‘Pause’ as
   final agency action reviewable under the APA.” The Government replied
   that the States mischaracterized the injunction, but that if the district court
   had found an unwritten pause, then such an injunction would fail to comply
   with Rule 65.
           The Government first invoked Rule 65 in its reply brief. Although we
   typically do not entertain arguments raised for the first time in a reply brief, 10
   we will when a new issue is raised in the appellee’s brief and the appellant
   responds in the reply brief. 11 This avoids the unfairness of the situation when
   “an appellant raises a completely new issue in its reply brief, disadvantaging
   the appellee, and for which the procedural bar concerning initial briefs was
   properly developed and utilized.” 12 Here, the States raised a new issue in
   their brief by positing the district court enjoined an unwritten pause, to which
   the Government responded in their reply brief, invoking Rule 65. Applying
   our precedent, we exercise our discretion to address the merits of the Rule
   65 issue. 13
                                                 III.
           “We review a preliminary injunction for abuse of discretion,
   reviewing findings of fact for clear error and conclusions of law de novo.” 14



           10
                United States v. Ramirez, 557 F.3d 200, 203 (5th Cir. 2009).
           11
                Id.
           12
                Id.
           13
                Id.
           14
                Texans for Free Enter. v. Tex. Ethics Comm’n, 732 F.3d 535, 537 (5th Cir. 2013).




                                                   5
Case: 21-30505          Document: 00516435149               Page: 6    Date Filed: 08/17/2022




                                            No. 21-30505


   Whether an injunction fulfills the mandates of Fed. R. Civ. P. 65(d) is a
   question of law we review de novo. 15
                                                 IV.
          The district court’s order is as follows:
          IT IS THEREFORE ORDERED that [Agency Defendants]
          are hereby ENJOINED and RESTRAINED from
          implementing the Pause of new oil and natural gas leases on
          public lands or in offshore waters as set forth in [the Executive
          Order] and as set forth in all documents implementing the
          terms of said Executive Order by said defendants, as to all
          eligible lands.
          IT IS FURTHER ORDERED that the said Agency
          Defendants shall be ENJOINED and RESTRAINED from
          implementing said Pause with respect to Lease Sale 257, Lease
          Sale 258 and to all eligible onshore properties. 16

          The order enjoins implementation of the “Pause” but does not define
   that term. The district court’s accompanying memorandum defines the
   Pause without precision, leading the parties to differ in their interpretation of
   the Pause’s breadth. The Government argues that the Pause refers to and
   enjoins the Executive Order itself and the States argue that the Pause refers
   to an unwritten policy. The district court’s memorandum opens:
          The issue before this Court is whether the Plaintiff States are
          entitled to a preliminary injunction against the Government
          Defendants as a result of the implementation of a “pause” of
          new oil and natural gas leases on public lands or in offshore
          waters (“Pause”) after Executive Order 14008 was signed by


          15
               Scott v. Schedler, 826 F.3d 207, 211 (5th Cir. 2016).
          16
             The district court defined “Agency Defendants” as all defendants other than
   President Biden.




                                                   6
Case: 21-30505            Document: 00516435149             Page: 7   Date Filed: 08/17/2022




                                            No. 21-30505


           President Joseph R. Biden, Jr. (“President Biden”) on January
           27, 2021.
           This is the only place in the memorandum where “Pause” is defined
   as a term. However, the district court devoted several pages to a section
   titled, “Is there a Pause?” In that section, the district court discussed the
   Executive Order and actions of the Acting Secretary of the Interior, by the
   Bureau of Land Management and Bureau of Ocean Energy Management, and
   internal communications within the Department of Interior. The States
   contend this illustrates that the Pause is defined to encompass an unwritten
   policy of the Government. While that is a possible interpretation, the district
   court’s order did not state that with specificity. The memorandum did not
   refer to an unwritten policy when it defined “Pause,” and the section titled,
   “Is there a Pause?” did not state whether the Pause was unwritten.
           To comply with Rule 65(d) a district court’s order should state its
   terms specifically and describe in reasonable detail the conduct restrained or
   required. 17 This drafting standard means “that an ordinary person reading
   the court’s order should be able to ascertain from the document itself exactly
   what conduct is proscribed.” 18 “The rule embodies the elementary due
   process requirement of notice.” 19 The Supreme Court has repeatedly
   emphasized that “the specificity provisions of Rule 65(d) are no mere
   technical requirements.” 20 “The Rule was designed to prevent uncertainty



           17
              Daniels Health Scis., L.L.C. v. Vascular Health Scis., L.L.C., 710 F.3d 579, 586
   (5th Cir. 2013) (quoting FED. R. CIV. P. 65(d)).
           18
              U. S. Steel Corp. v. United Mine Workers of Am., 519 F.2d 1236, 1246 n.20 (5th
   Cir. 1975) (quoting WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 2955 at 536–
   37 (1973)).
           19
                Id. at 1246.
           20
                Schmidt v. Lessard, 414 U.S. 473, 476 (1974).




                                                  7
Case: 21-30505          Document: 00516435149              Page: 8   Date Filed: 08/17/2022




                                           No. 21-30505


   and confusion on the part of those faced with injunctive orders, and to avoid
   the possible founding of a contempt citation on a decree too vague to be
   understood.” 21
          The present injunction fails to meet Rule 65(d) requirements. We
   cannot reach the merits of the Government’s challenge when we cannot
   ascertain from the record what conduct—an unwritten agency policy, a
   written policy outside of the Executive Order, or the Executive Order itself—
   is enjoined. Our review of APA claims must begin by determining if there was
   final agency action. 22 Where, as here, it is unclear what final agency action
   the district court predicated its order upon, we are unable to reach the merits
   of the appeal.
                                                V.
          The order below does not satisfy the requirements of Rule 65(d).
   Accordingly, we VACATE the judgment of the district court and REMAND
   the case to that court for further proceedings consistent with this opinion.




          21
               Id.
          22
               Bennett v. Spear, 520 U.S. 154, 177–78 (1997).




                                                 8